Citation Nr: 0940554	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-39 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for left eye disability 
finding that the Veteran had not submitted new and material 
evidence to reopen the claim.  The Veteran's notice of 
disagreement was received in December 2006.  A statement of 
the case was issued in December 2007, and a substantive 
appeal was received in December 2007.  

The Veteran appeared at an August 2009 hearing before the 
Board at the RO (Travel Board).  A transcript is of record.    

The Board notes that by letter received in May 2007, the 
Veteran indicated that he wanted a hearing before a decision 
review officer (DRO).  However, by substantive appeal 
received in December 2007, the Veteran marked the appropriate 
box to indicate that he wanted a Board hearing at the RO.  By 
form also received in December 2007, the Veteran marked the 
appropriate line to indicate that he wanted a hearing before 
the Board at the RO.  The Board notes that the Veteran left 
the line indicating a request for a DRO hearing blank.  Per 
the Veteran's request, a hearing before the Board was 
scheduled since it appeared that the Veteran no longer 
desired a DRO hearing.  
 
The issue of entitlement to service connection for left eye 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A May 1992 Board decision denied the Veteran's claim to 
reopen for entitlement to service connection for left eye 
disability; the Veteran was notified of the decision, and he 
did not file an appeal.  

2.  By statement received in June 2005, the Veteran requested 
that his claim of entitlement to service connection for left 
eye disability be reopened.    

3.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left eye 
disability has been received since the May 1992 Board 
decision.


CONCLUSIONS OF LAW

1.  The May 1992 Board decision which denied reopening the 
claim of entitlement to service connection for left eye 
disability is final.  38 U.S.C.A. §§ 511(a), 7103, 7104 (West 
2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received since the May 
1992 Board denial to reopen the claim of entitlement service 
connection for left eye disability, and the claim of service 
connection for left eye disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the favorable decision as it relates to the issue of 
reopening the Veteran's claim for service connection, no 
further discussion of VCAA is necessary at this point.  The 
matter of VCAA compliance with regard to the other issue will 
be addressed in a future merits decision on that issue after 
action is undertaken as directed in the remand section of 
this decision.

New and Material Evidence

The Veteran filed a service connection claim for a left eye 
disability in July 1989.  The RO denied service connection 
for a left eye disability in an October 1989 rating decision 
on the basis that the disease was not shown during the 
Veteran's active service; a cataract itself was not a disease 
or disorder subject to presumptive service connection; and 
the evidence did not establish that the cataract was incurred 
in or aggravated during service.  The Veteran perfected an 
appeal to the Board but the Board confirmed the denial in 
August 1990.  The Veteran petitioned the Board to reconsider 
the decision in March 1991 but the Board denied the Veteran's 
request in May 1991.  Thus, the August 1990 Board decision 
became final.  38 U.S.C.A. § 7104(b).

The Veteran filed a claim to reopen service connection for a 
left eye disability in June 1991.  The RO confirmed the 
denial of service connection for left eye cataract in August 
1991 finding that there was no factual basis to establish 
that the left eye disability was incurred in or aggravated by 
service.  The Veteran again appealed this decision to the 
Board.  In a May 1992 Board decision, the Board denied the 
Veteran's claim to reopen finding that new and material 
evidence had not been submitted to reopen the claim.  The 
Veteran was advised of that determination, but failed to 
appeal.  That decision therefore became final, as well. Id. 

The Veteran filed his present claim, which was received in 
June 2005.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the May 1992 Board decision 
included service treatment records, private treatment records 
from Duke University Medical Center's Department of 
Ophthalmology from 1975 to 1980, and VA treatment records 
from 1987 to 1991. 

The Board denied reopening the Veteran's claim in May 1992 
based on the following: (1) the new evidence did not 
demonstrate that a cataract of the left eye was incurred in 
or aggravated by the Veteran's military service; (2) there 
were no treatment records demonstrating that the Veteran had 
a cataract before 1973; and 
(3) the evidence did not provide a reasonable possibility 
that the additional evidence would change the outcome of the 
decision.

Additional evidence received since the May 1992 Board 
decision includes a May 2006 private treatment record from 
Dr. Jared Taylor from Optometric Eye Care Center.  Dr. Taylor 
noted that there was ample evidence of trauma to the 
Veteran's left eye, that the Veteran's records indicate an 
altercation with military police while in service, and that 
the Veteran was reportedly struck on the left side of the 
face severe enough to require multiple stitches.  Dr. Taylor 
opined that the Veteran's cataract and later development of 
glaucoma in his left eye is likely a consequence of the 
trauma that the Veteran indicates.

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim of entitlement to service connection for left eye 
disability; is neither cumulative nor redundant; and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, as new and material evidence has been received, 
the Board finds the claim of entitlement to service 
connection for left eye disability is reopened.  38 U.S.C.A. 
§ 5108.  The Board finds that additional evidentiary 
development is required prior to a de novo adjudication of 
the claim of entitlement to service connection for left eye 
disability.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for left eye disability.  To 
that extent, the appeal is granted, subject to the directions 
set forth in the remand section of this decision.


REMAND

The Veteran maintains that his left eye disability is due to 
an in-service injury.  Specifically, the Veteran notes that 
he was treated for an injury to the left side of his head and 
face after engaging in an altercation with military police.  
A review of the Veteran's service treatment record shows that 
he was treated in November 1970  for a blow to the left side 
of his head by a policeman.  Post treatment records show that 
he was treated for glaucoma and underwent cataract removal of 
his left eye.  A February 1987 VA examination notes that the 
Veteran has a cataract presumably possibly traumatic in 
childhood of over 15 year's duration in the left eye.  A May 
2006 letter from Dr. Taylor of Optometric Eye Care Center 
shows a medical opinion that links the Veteran's cataract and 
later development of glaucoma to the injury that was incurred 
from the altercation in service.  The Board believes that a 
VA examination is appropriate before proceeding with 
appellate review.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).    

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter 
regarding his service connection claim 
for left eye disability that satisfies 
the criteria of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The Veteran should be scheduled for a 
VA examination to determine the nature, 
extent and etiology for the left eye 
disability claimed by the Veteran.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished, and any current left eye 
disability diagnosed should be clearly 
reported.  

        a)  As to any such current medically 
diagnosed left eye disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
related to the injury in service.  

	b)  The VA examiner should offer a 
rationale for all opinions expressed and 
should also address the opinion offered 
by Dr. Taylor.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
service connection can be granted.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


